Citation Nr: 0408737	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-14 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1965 to 
August 1968.  He served two tours of duty in the Republic of 
Vietnam.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  In 
March 2002, the RO confirmed and continued the denial.


FINDINGS OF FACT


1.  During his second tour of duty during the Vietnam 
Conflict, the veteran was assigned to the River Assault 
Squadron and, in combat, transported supplies under hostile 
fire to forces.

2.  PTSD has been diagnosed and medically attributed to the 
veteran's service in Vietnam.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.304(d) and (f) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003), which essentially 
eliminate the requirement of submitting a well-grounded claim 
and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice by letter of August 2001, which was prior to the RO's 
initial denial in November 2001.  So this was in accordance 
with the holding in Pelegrini.  

The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the August 2001 VCAA notice letter 
that was provided to the appellant does not contain the 
precise language specified by the Pelegrini Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Moreover, in a recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini stating that VA must request all 
relevant evidence in the claimant's possession was dictum 
and, thus, not binding.  See VAOGC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).   

With respect to the VCAA letter of August 2001, the veteran 
was requested to respond preferably within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days, which is akin 
to the 60-day preferred response time alluded to above.  So 
the Federal Circuit Court held this was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO obtained the veteran's service medical records (SMRs) 
from February 1965 through August 1968, his service personnel 
file from February 1965 through August 1968, his VA 
outpatient treatment (VA OPT) records from January 1972 
through May 1972, and his VA OPT records from June 2001 
through October 2001.  The RO also requested a VA PTSD 
examination, which was performed in October 2001.  In 
addition, the RO contacted the U.S. Naval Historical Center 
in March 2002 in an attempt to verify whether the veteran had 
engaged in combat while in Vietnam.  Furthermore, although 
offered, the veteran declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a) (2003).

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations and the 
appellant is not prejudiced by the Board deciding the appeal, 
especially since it is granting his claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's personnel records indicate that after training 
he served on the U.S.S. Weiss from May 1965 through September 
1966, on the U.S.S.Catamount from October 1966 through May 
1967, and was assigned to River Assault Squadron 9 from May 
1967 through July 1968.  In July 1968, he received the 
Vietnam Service Medal with Bronze Star and he was authorized 
to wear a Republic of Vietnam Campaign Medal.  His DD Form 
214 also indicates he received the National Defense Service 
Medal.

There is no evidence of combat-related injuries or 
psychiatric treatment in the veteran's SMRs.  

VA OPT records from January 1972 through May 1972 reveal the 
veteran sought treatment for a heroin addiction.  VA OPT 
records from July 2001 through August 2001 indicate that he 
had an antisocial personality disorder, and cocaine and 
opioid type dependencies.  An August 2001 PTSD screening came 
back negative with a low risk assessment score.  

After an October 2001 VA examination, however, the veteran 
was diagnosed with PTSD.  He stated that when he returned to 
Vietnam he was assigned to the Mobile Riverine Force, which 
came under frequent mortar attack while in the Mekong Delta 
area.  He stated that two men he knew were killed by rocket 
fire and that he helped recover their bodies, which were 
badly mutilated.  According to the October 2001 examination, 
the veteran met the full criteria for a diagnosis of PTSD 
related to his military service.

The RO contacted the U.S. Naval Historical Center in March 
2002 and determined that the U.S.S. Benewah was the flagship 
headquarters for Mobil Task Force 117 in the Mekong Delta.  
During January and February 1968, it was a barracks ship and 
provided supplies to the forces.  

In August 2001, the veteran submitted additional information 
in support of his claim for PTSD.  He stated that, while in 
the Mekong Delta in 1967, his friends James Wiselee 
(sometimes spelled Wislee or Wisly) and Billings were killed 
with a B-40 rocket.  He also described being in numerous 
"fire fights" and having witnessed numerous troops killed 
or wounded.  In his September 2002 substantive appeal (VA 
Form 9), he claimed that Smith Wiselee and David DuWayne 
Knowles (Knowles had not been previously mentioned by the 
veteran) were killed in September 1967 and that he had 
verified their deaths on the Vietnam Veterans Memorial Wall.  
A search of the website www.thewall-usa.com did confirm that 
Wiselee Smith and David DuWayne Knowles both were killed on 
the same day in September 1967 in Kien Hoa.  Kien Hoa was a 
province located in the Mekong Delta region.  The veteran's 
representative also listed a third serviceman (Marc Steven 
James) that the veteran knew who was also killed on the same 
day.  

Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (the diagnosis must 
conform to DSM-IV and be supported by findings on 
examination), credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  Corroboration does not require, however, 
"that there be corroboration of every detail including the 
appellant's personal participation in the identifying 
process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of each and every detail of the 
veteran's personal participation in the alleged combat 
activity in Vietnam.  Rather, the mere fact that his unit was 
involved in that combat activity is reason enough, alone, to 
presume that he experienced the type of stressor alleged in 
that capacity.  Thus, his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. §3.102; Almany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The October 2001 VA examination resulted in a confirmed 
diagnosis of PTSD.  The veteran complained of serious 
anxiety, difficulty controlling his violent behavior, and 
reliving his Vietnam memories.  

Since there is undisputed competent medical evidence of 
record diagnosing PTSD and attributing it to the veteran's 
service, the essential question is whether there is also 
credible supporting evidence that the claimed stressors 
occurred during service.  Although the veteran was not 
injured during combat and did not receive any service medals 
that would undeniably confirm combat, his lay statements are 
at least consistent with the service records and the 
circumstances, conditions and hardships of his service.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  And although the RO noted 
that he was treated aboard the U.S.S. Benewah, a flagship 
stationed offshore and presumably not engaged in combat, he 
was not stationed aboard the Benewah.  His service records 
confirm that he was assigned to a River Assault Squadron and 
was in the Mekong Delta during the time period in question.  

Because the evidence, as a whole, supports the veteran's 
claim or is at least evenly balanced, his claim must prevail.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



